WITHDRAW FROM ISSUE
The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 C.F.R. 1.313.

The application is being withdrawn to permit reopening of prosecution. The reasons therefore will be communicated to you by the examiner.

Patent and Trademark Office records reveal that the issue fee has not been paid.  If the issue fee has been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Issue Fee Due, applicant may request that the previously submitted issue fee be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a deposit account.

Telephone inquiries should be directed to Pierre-Louis Desir  (571) 272-7799



The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.



/TWYLER L HASKINS/Acting Director, Technology Center 2600                                                                                                                                                                                                       ___________________________________
	Twyler Haskins, Acting Director 
Technology Center 2600

/CALVIN MOORE/SEC, TC 2600